08-5099-cv
Spruill v. New York City Health and Hospitals Corporation

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the second day of March two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          BARRINGTON D. PARKER,
                               Circuit Judges,
          STEFAN R. UNDERHILL,
                               Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FREDDIE LEE SPRUILL,

                               Plaintiff-Appellant,

          v.                                                                               No. 08-5099-cv

NEW YORK CITY HEALTH AND HOSPITALS CORPORATION ,
NORTH CENTRAL BRONX HOSPITAL , JACOBI HOSPITAL ,
OFFICE OF THE INSPECTOR GENERAL, INTERNATIONAL BROTHERHOOD
OF TEAMSTERS LOCAL 237,

                               Defendants-Appellees.**

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



          *
           The Honorable Stefan R. Underhill of the United States District Court for the District of Connecticut, sitting
by designation.

          **
               The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.
                                                                    1
FOR PLAINTIFF-APPELLANT:                        Freddie Lee Spruill, pro se, Bronx, NY.

FOR DEFENDANTS-APPELLEES:                       Susan Paulson, Assistant Corporation Counsel
                                                (Michael A. Cardozo, Corporation Counsel, on the
                                                brief), The City of New York Law Department, New
                                                York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (William H. Pauley, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Freddie Lee Spruill (“Spruill” or “plaintiff”) appeals from a judgment of
the District Court dated September 3, 2008 dismissing his claims for discrimination against the
defendants New York City Health and Hospitals Corporation, North Central Bronx Hospital, Jacobi
Hospital, the Office of the Inspector General, and the International Brotherhood of Teamsters
Local 237 (“IBT”) (together, the “defendants”). In his complaint, Spruill asserted that defendants
had discriminated against him and retaliated against him in violation of Title VII of the Civil Rights
Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of
1967 (“ADEA”), 29 U.S.C. § 621 et seq., and the Americans with Disabilities Act of 1990 (“ADA”),
42 U.S.C. § 12112 et seq.

         In a Memorandum and Order dated August 23, 2007, the District Court dismissed all claims
against IBT for failure to exhaust administrative remedies. Spruill v. NYC Health & Hosps. (Spruill I),
No. 06 Civ. 11362, 2007 WL 2456960, at *2-3 (S.D.N.Y. Aug. 23, 2007). The Court also dismissed,
for failure to exhaust, Spruill’s Title VII claims for race discrimination and retaliation against the
remaining defendants, but it declined to dismiss plaintiff’s ADEA and ADA claims against those
defendants. Id. at *3-5. One year later, in a Memorandum and Order dated August 25, 2008, the
District Court granted summary judgment to the remaining defendants on Spruill’s ADA and
ADEA claims, finding that he failed to establish a prima facie case of age discrimination or disability
discrimination. Spruill v. NYC Health & Hosps. (Spruill II), No. 06 Civ. 11362, 2008 WL 3911015
(S.D.N.Y. Aug. 25, 2008). We assume the parties’ familiarity with the remaining factual and
procedural history of the case.

        We find no error in the District Court’s careful analysis of plaintiff’s claims. Accordingly, we
affirm the judgment of the District Court substantially for the reasons stated in its two thorough and
well-reasoned Memoranda and Orders. See Spruill II, 2008 WL 3911015; Spruill I, 2007 WL
2456960.




                                                   2
                                        CONCLUSION

       We have considered all of plaintiff’s arguments and find them to be without merit. For the
foregoing reasons, the judgment of the District Court is AFFIRMED.


                                             FOR THE COURT,
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                3